Citation Nr: 0805574	
Decision Date: 02/18/08    Archive Date: 02/26/08

DOCKET NO.  05-28 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.

2.  Entitlement to an increased (compensable) disability 
rating for service-connected right knee patellofemoral 
syndrome and tendonitis.

3.  Entitlement to an increased (compensable) disability 
rating for service-connected right shoulder impingement.

4.  Entitlement to service connection for "asbestos 
exposure".


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.




ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from June 1998 to June 
2002. 

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  The veteran's claims file was subsequently 
transferred to the VA RO in Chicago, Illinois.

Procedural history

Service connection for a left knee disability and increased 
ratings for right knee and right shoulder disabilities

In the September 2004 rating decision, service connection was 
denied for a left knee disability.  Service connection was 
granted for right knee patellofemoral syndrome and tendonitis 
and for right shoulder impingement; noncompensable (zero 
percent) disability ratings were assigned.  The veteran 
perfected an appeal of those determinations.

Service connection for "asbestos exposure"

In the September 2004 rating decision, service connection was 
denied for "asbestos exposure", which was claimed by the 
veteran in his initial August 2003 claim of entitlement to 
service connection.  The veteran filed a timely Notice of 
Disagreement (NOD) as to that determination in October 2004.  
However, the RO did not issue a statement of the case (SOC) 
as to this issue. 



Hearing 

In connection with his appeal, the veteran requested a Travel 
Board hearing.  He later accepted a videoconference hearing 
which was to be chaired by the undersigned Veterans Law Judge 
in January 2007 in lieu of an in-person hearing before a 
Member of the Board.  See 38 C.F.R. § 20.700(e) (2007).  The 
veteran canceled his videoconference hearing, and he has not 
since requested that the hearing be rescheduled.  Therefore, 
the veteran's request for a Board hearing is considered 
withdrawn.  See 38 C.F.R. § 20.704(d) (2007).  No further 
development as to a Board hearing is necessary.

Remanded issues

The issues of entitlement to increased (compensable) 
disability ratings for right knee patellofemoral syndrome and 
tendonitis and for right (major) shoulder impingement and 
service connection for asbestos exposure are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.

Issue not on appeal

In the September 2004 rating decision, service connection was 
granted for chronic low back strain with associated 
paraspinous spasms effective August 12, 2003; a 10 percent 
disability rating was assigned.  The veteran has not 
expressed disagreement with this determination.  That issue 
is therefore not on appeal.  See Archbold v. Brown, 9 Vet. 
App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the 
filing of a notice of disagreement initiates appellate review 
in the VA administrative adjudication process, and the 
request for appellate review is completed by the claimant's 
filing of a substantive appeal after a statement of the case 
is issued by VA].




FINDING OF FACT

The competent medical evidence and other evidence of record 
do not demonstrate any in-service left knee disease or 
injury.

CONCLUSION OF LAW

A left knee disability was not incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

1.  Entitlement to service connection for a left knee 
disability, including balance problems.

The veteran is seeking service connection for a left knee 
disability, including balance problems.  As explained below, 
the remaining issues on appeal are being remanded for further 
development.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the provisions of the 
VCAA.  The VCAA includes an enhanced duty on the part of VA 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2007).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (Court) 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

Crucially, the agency of original jurisdiction informed the 
veteran of VA's duty to assist him in the development of his 
claim in a letter sent in September 2003, which was 
specifically intended to address the requirements of the 
VCAA.  The VCAA letter advised the veteran of what the 
evidence must show to establish service connection.  
Accordingly, the veteran was informed of the information and 
any medical or lay evidence not previously provided to VA 
that is necessary to substantiate the claim.  

As for the evidence to be provided by the veteran, he was 
specifically advised in the VCAA letter to send any medical 
reports he had; to inform VA of medical evidence pertaining 
to his claimed disability; and to submit VA Form(s) 21-4142, 
Authorization and Consent to Release Information to the 
Department of Veterans Affairs (VA), for each private or 
other non-VA doctor and medical care facility that treated 
him for his claimed disability.

Moreover, in the VCAA letter, the veteran was informed that 
VA would provide medical examination or get a medical opinion 
if VA decided that it was necessary to make a decision on his 
claim.  [A VA examination was obtained in August 2004.]

In the VCAA letter, the veteran was advised that VA would 
obtain records held by Federal agencies and make reasonable 
efforts to obtain private treatment records.

In the VCAA letter, the RO informed the veteran that he may 
submit evidence relevant to his claim, to include any medical 
reports he had.  This request is open ended.  The VCAA letter 
thus complied with the "give us everything you've got" 
requirement of 38 C.F.R. § 3.159(b)(1) because the letters 
informed the veteran that he could submit or identify 
evidence other than what was specifically requested by VA.   


In short, the record indicates that the veteran received 
appropriate notice under 
38 U.S.C.A. § 5103 and Quartuccio.

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  In this case, 
the claim was initially adjudicated by the RO in September 
2004, after the September 2003 VCAA letter.  Therefore, the 
timing of the VCAA notice is not at issue.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, elements (1) and (2) are not in dispute.  
Element (3) is in dispute, and was addressed by the September 
2003 VCAA letter described above.  

The RO has not addressed element (4), degree of disability, 
and element (5), effective date, in a VCAA letter, and the 
Board is remanding two increased rating claims below in part 
based on such a lack of notice.  However, because the Board 
concludes below that the preponderance of the evidence is 
against the claims for service connection for a left knee 
disability, including balance problems, any questions as to 
the appropriate disability rating and effective date to be 
assigned are rendered moot.  The veteran and his 
representative have pointed to no prejudice or due process 
concerns arising out of the lack of notice as to the fourth 
and fifth elements in Dingess/Hartman.  The Board accordingly 
finds that there is no prejudice to the veteran as to the 
lack of notice as to the fourth and fifth elements in 
Dingess/Hartman.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].    

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
The evidence of record includes the veteran's service medical 
records and a report of a VA examination, which will be 
described below.  The Board finds that all relevant evidence 
necessary for an equitable resolution of this issue has been 
identified and obtained.

The veteran authorized the release of records for St.  James 
Hospital.  However, that facility indicated that they had no 
information pertaining to the veteran for the dates provided 
by the veteran.  The Court has held that, where records are 
unavailable, "VA has no duty to seek to obtain that which 
does not exist."  See Counts v. Brown, 6 Vet. App. 473, 477 
(1994); Porter v. Brown, 5 Vet. App. 233, 237 (1993).  The 
veteran has been accorded the opportunity to provide such 
records himself.    Therefore, VA has no further duty to him 
with respect to obtaining these records.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
issue has been consistent with the provisions of the VCAA.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.  See 38 C.F.R. 
§ 3.103 (2007).  He has retained the services of a 
representative, who has presented written argument on his 
behalf.  As discussed in the Introduction section of this 
decision, he cancelled his videoconference hearing before the 
undersigned Veterans Law Judge.

Accordingly, the Board will proceed to a decision on the 
merits as to this issue on appeal.

Pertinent law and regulations

Service connection - in general

Service connection may be established for a disability 
resulting from a disease or injury incurred in or aggravated 
by active duty.  38 U.S.C.A. § 1110 (West 2002).  

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2007); see 
also Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Continuity of symptomatology

In order to show a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support a claim.  There must be 
competent medical evidence unless the evidence relates to a 
condition as to which lay observation is competent to 
identify its existence.  See 38 C.F.R. § 3.303(b) (2007).

Analysis 

With respect to Hickson element (1), current disability, 
there is medical evidence that the veteran has a current left 
knee disability, diagnosed as patellofemoral syndrome and 
tendonitis.

Moving to Hickson element (2), in-service incurrence of 
disease or injury, the veteran contends that in addition to 
the documented complaints of right knee pain, for which 
service connection has been granted, he had left knee pain 
since boot camp. 

 However, the veteran's service medical records show no 
diagnosis of a left knee disability, no left knee injury, and 
no complaints of left knee symptomatology.  

Indeed, a careful review of the service medical records 
demonstrates that the veteran freely complained of right knee 
problems and other musculoskeletal complaints without ever 
once mentioning the left knee.  In September 1998, the 
veteran complained of right knee symptomatology; he did not 
report any complaints as to the left knee.  Similarly, in 
November 1999, the veteran had some questions about his right 
knee; he did not mention his left knee.  Later in November 
1999, the veteran complained of a back injury from lifting; 
there were no complaints of a left knee injury or pain.  In 
May 2000, the veteran reported that he had injured his right 
knee in a motor vehicle accident; he did not mention any 
injury to his left knee.  At separation, the veteran reported 
frequent right knee pain since boot camp; he did not mention 
any left knee symptoms.  

Further analysis of the record on appeal indicates that the 
veteran's reporting of purported left knee pain is coincident 
with his claim for monetary benefits from VA.  The report of 
the August 2004 VA examination contains the veteran's 
assertion that he had had left knee pain since boot camp and 
that his left knee pain worsened while serving on a ship due 
to lifting heavy loads and climbing stairs. 

In adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to evidence.  See 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. 
denied, 523 U.S. 1046 (1998).  Indeed, in Jefferson v. 
Principi, 
271 F.3d 1072, 1076 (Fed. Cir. 2001), the United States Court 
of Appeals for the Federal Circuit, citing its decision in 
Madden, recognized that that Board had inherent fact-finding 
ability.

Boiled down to its essence, all reference to in-service left 
knee pain emanates from the veteran himself.  The fact that 
such stories appear in the report of the VA examination does 
not serve to confirm them.  It is now well established that 
information from a veteran which is merely transcribed by a 
medical professional still amounts only to a statement from 
the veteran.  See Moreau v. Brown, 9 Vet. App. 389, 395-396 
(1996); Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
[generally observing that an opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described].  

As noted above, the veteran's service medical records show no 
treatment or complaints of left knee pain.  The Board places 
great weight of probative value on the service medical 
records.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
[contemporaneous evidence has greater probative value than 
history as reported by the veteran]; see also Forshey v. 
West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) [noting that 
the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact].  
Such records are more reliable, in the Board's view, than the 
veteran's unsupported self-interested assertion.  See also 
Cartright v. Derwinski, 
2 Vet. App. 24, 25 (1991) [VA cannot ignore a veteran's 
testimony simply because the veteran is an interested party; 
personal interest may, however, affect the credibility of the 
evidence].  

In short, in light of the record as a whole, the Board finds 
that the veteran's assertion of in-service left knee pain is 
not credible.  It is simply unbelievable that the veteran 
would complain of right knee pain on numerous occasions and 
not mention anything whatsoever of similar problems with 
respect to the left knee.    

There thus is no objective evidence of a left knee disease or 
injury in service.  Element (2) has not been met, and the 
veteran's claim fails on that basis.

Turning for the sake of completeness to element (3), medical 
nexus, the August 2004 VA examiner opined that the veteran's 
left knee disability was related to an initial injury in 
service and subsequent microtrauma in service.  However, that 
opinion is based on the veteran's own statement to the 
examiner concerning alleged in-service left knee pain, which 
story the Board has determined in incredible.  
Any medical nexus opinion which is premised on the veteran's 
tale of in-service left knee pain is lacking in probative 
value.  See Godfrey v. Brown, 8 Vet. App. 113, 121 (1995) 
[the Board is not required to accept doctors' opinions that 
are based upon the claimant's recitation of medical history]; 
and Elkins v. Brown, 5 Vet. App. 474, 478 [rejecting medical 
opinion as "immaterial" where there was no indication that 
the physician reviewed the claimant's service medical records 
or any other relevant document that would have enabled him to 
form an opinion on service connection on an independent 
basis].

The Board may not disregard a medical opinion solely on the 
rationale that the medical opinion was based on a history 
given by the veteran.  See Kowalski v. Nicholson, 19 Vet. 
App. 171 (2005).  In this case, the Board's rejection of the 
medical statement linking the veteran's current left knee 
disability to his military service is based on a review of 
the entire record.  In particular, there are the no service 
medical records corroborating his allegation of in-service 
left knee pain.  The veteran evidently recently revised his 
history as to his in-service knee pain in connection with his 
claim for monetary benefits from the government.

Implicit in the veteran's presentation is the contention that 
his left knee symptomatology began in service and continued 
thereafter.  A claim can still be substantiated if continuity 
of symptomatology is demonstrated after service.  
See Savage v. Gober, 10 Vet. App. 488 (1997); 38 C.F.R. § 
3.303(b).  

However, as has been discussed in some detail in connection 
with element (2), there was no left knee disability diagnosed 
in service and no documented complaints of left knee 
symptomatology in service.  Supporting medical evidence is 
required.  
See Voerth v. West, 13 Vet. App. 117, 120-1 (1999) [there 
must be medical evidence on file demonstrating a relationship 
between the veteran's current disability and the claimed 
continuous symptomatology, unless such a relationship is one 
as to which a lay person's observation is competent]. Such 
evidence is lacking in this case because the August 2004 VA 
examiner's opinion is based on the veteran's own statement to 
the examiner concerning alleged in-service left knee pain, 
which story the Board has determined in incredible.  
Continuity of symptomatology after service is therefore not 
demonstrated.
  
In short, there is not of record competent medical nexus 
evidence linking the veteran's current left knee disability 
to service.  Hickson element (3) therefore has also not been 
satisfied.

In summary, in the absence of the required Hickson second and 
third elements, the Board concludes that a preponderance of 
the evidence is against the claim of entitlement to service 
connection for a left knee disability, to include balance 
problems.  The benefit sought on appeal is accordingly 
denied.

ORDER

Service connection for a left knee disability is denied.


REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that the 
three remaining issues must be remanded for further 
procedural and evidentiary development.

2.  Entitlement to an increased (compensable) disability 
rating for service-connected right knee patellofemoral 
syndrome and tendonitis.

3.  Entitlement to an increased (compensable) disability 
rating for service-connected right (major) shoulder 
impingement.

Reasons for remand

VCAA notice

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

The RO provided the veteran VCAA notice in a letter sent to 
him in September 2003.  However, the VCAA letter involved the 
veteran's then-pending initial claims of entitlement to 
service connection for right knee and right shoulder 
disabilities.  Service connection was granted for right knee 
and right shoulder disabilities in September 2004, and the 
veteran's appeal concerns the assigned disability ratings.  
The veteran has not been provided specific VCAA notice as to 
his increased rating claims.

The recent holdings of the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006) and Vazquez-Flores v. 
Peake, No. 05-0355 (U.S. Vet. App. Jan. 30, 2008), and the 
Federal Circuit in Sanders clearly indicate that VCAA notice 
specifically pertaining to the degree of disability and 
effective dates should be furnished to claimants in increased 
rating cases, and that pre-service connection notice such as 
was furnished to the veteran in this case is inadequate.  

The Board has been prohibited from itself curing this defect.  
See Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

VA examination

The veteran was last examined for his right knee and right 
shoulder disabilities in August 2004.  An August 2005 VA Form 
9 suggests that the veteran's disabilities have worsened.  

The Board believes that under the circumstances here 
presented, a current medical examination for the veteran's 
right knee and right shoulder disabilities is necessary.  See 
Snuffer v. Gober, 10 Vet. App. 400 (1997) [a veteran is 
entitled to a new VA examination where there is evidence that 
the condition has worsened since the last examination].

4.  Entitlement to service connection for "asbestos 
exposure".

As noted above in the Introduction, in October 2004 the 
veteran filed a NOD as to the RO's denial of his claim for 
service connection for "asbestos exposure".  
The filing of a NOD initiates the appeal process.  See 
Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).  The RO has 
not yet issued a SOC as to the issue of service connection 
for asbestos exposure.  

In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held 
that in circumstances where a NOD is filed, but a SOC has not 
been issued, the Board must remand the claim to direct that a 
SOC be issued.

Accordingly, these issues are remanded to the Veterans 
Benefits Administration (VBA) for the following actions:

1.  VCAA notice pertaining to increased 
rating claims pursuant to Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006) and 
Vazquez-Flores v. Peake, No. 
05-0355 (U.S. Vet. App. Jan. 30, 2008) 
should be furnished to the veteran, with 
a copy to his representative.

2.  VBA should schedule the veteran for 
an examination to determine the current 
severity of his service-connected right 
knee patellofemoral syndrome and 
tendonitis and right (major) shoulder 
impingement.  The report of the 
examination should be associated with the 
veteran's VA claims folder.

3.  After the development requested above 
has been completed to the extent 
possible, and after undertaking any 
additional development it deems 
necessary, VBA should again review the 
record and readjudicate the veteran's 
claims.  If the decision remains 
unfavorable to the veteran, in whole or 
in part, a supplemental statement of the 
case (SSOC) should be prepared.  
The veteran and his representative should 
be provided with the SSOC and an 
appropriate period of time should be 
allowed for response.  



4.  VBA must issue a SOC pertaining to 
the issue of entitlement to service 
connection for "asbestos exposure".  
The veteran and his representative should 
be provided with copies of the SOC and 
advised of the time period in which to 
perfect an appeal.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Board observes that the veteran has been somewhat unclear 
as to what, precisely, is meant by "asbestos exposure".  
Service connection presupposes a diagnosis of a current 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  A "current disability" means a disability shown by 
competent medical evidence to exist.  See Chelte v. Brown, 10 
Vet. App. 268 (1997).  Mere exposure to asbestos is not a 
disability.  In this connection, the Board observes that in 
his October 2004 NOD, the veteran referred to "asbestos 
exposure because of my bad headaches and my sinusitis"; 
however, he then crossed out that phrase. 

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).




______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


